DETAILED ACTION
This correspondence is in response to the communications received April 7, 2021.  Claims 1-12 are pending. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Applicant claims benefit of priority to the provisional application 63/006,906 with a filing date of April 8, 2020.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and the claims that depend therefrom 2-12, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  

First, the recitation, “a drain region having a plurality of drain finger extending from a drain bus bar between the plurality of gate fingers” is confusing since the language implies that each drain has plural fingers emanating from the drain bus (560 in Fig. 5).  As disclosed in all of the figures, the drain bus bar only ever has a single finger emanating from it, thus it is unclear what is meant by the claim language.  The only instances of a pad with multiple fingers for the drain region are shown in Figs. 2A-B, which are identified by the Applicant as prior art.

Second, the term “distributed inductor” has been interpreted in light of an absence of a clear definition given by applicant beyond the components of a “bonding wires” and “microstripline sections” which deviate from the typical understood “inductor” which is known to be defined as “an inductor consists of a wire loop or coil” (bold emphasis added by Examiner).  It is noted that no wires in the Applicant’s device are formed in a loop or a coil, thus adding to the confusion as to the definition of the term.  It is understood that in some formulas that characterize inductance include the length of the wire, however a search of the specification only yields the term “wavelength” which is not relevant to the topic.  Further the term “distributed” has no inherent meaning in this context.  For context, a search of the terms of FET and “distributed inductor” yielded many results of devices that include inductors and further a passage from Liu et al. (US 2020/0091277), wherein ¶ 0003, “ICs may include a number of passive devices(e.g., resistors, capacitors, and inductors) distributed among the active devices”.  Therefore, in the absence of a clear definition of the term, it will be interpreted in the manner shown in the Liu reference.  The Liu reference is not being used as a basis for prior art rejection, but merely a showing of the understanding of the term in the art.


Relevant Prior Art

Chen et al. (US 2014/0367789) Fig. 2 shown below has the particular source drain and gate arrangement at the device level. 

    PNG
    media_image1.png
    643
    707
    media_image1.png
    Greyscale


Yamamoto et al. (US 8,373,231) Fig. 1 shown below.

    PNG
    media_image2.png
    806
    584
    media_image2.png
    Greyscale

Ichijoh (US 2017/0301766) Fig. 1, shown below, has “15 GATE ELECTRODE CONNECTING WIRE” to connect plural gate electrodes with plural gate fingers 13/14.  

    PNG
    media_image3.png
    561
    770
    media_image3.png
    Greyscale

Laighton et al. (US 9,685,438) Figs. 3B at least discloses the air bridge elements 26.

    PNG
    media_image4.png
    428
    883
    media_image4.png
    Greyscale


Darwish et al. (US 2014/0175514) Fig. 1 shows the dopant regions as claimed as unit device, shown below.

    PNG
    media_image5.png
    530
    269
    media_image5.png
    Greyscale



Takagi (US 2014/0252416) Fig. 7, shown below.

    PNG
    media_image6.png
    617
    597
    media_image6.png
    Greyscale



Applicant’s Claim to Figure Comparison
It is noted that this comparison is merely for the benefit of reviewers of this office action during prosecution, to allow for an understating of the examiner’s interpretation of the Applicant’s independent claims as compared to disclosed embodiments in Applicant’s Figures.  No response or comments are necessary from Applicant.

    PNG
    media_image7.png
    627
    593
    media_image7.png
    Greyscale

Regarding claim 1, the Applicant discloses in Fig. 5, a distributed inductance integrated field effect transistor (FET) structure, comprising: 

a plurality of FETs (two shown in Fig. 5), each FET comprising a plurality of source regions (four source regions shown), a gate region (two gates shown) having a plurality of gate fingers (520) extending from a gate bus bar (550), a drain region (plural 560 and 570) having a plurality of drain finger extending from a drain bus bar between the plurality of gate fingers (plural single 570 emanating from plural single 560), wherein the gate region controls current flow in a conductive channel between the drain region and source region (this is the basic function of the field effect transistor):

a first distributed inductor connecting the gate regions of adjacent ones of the plurality of FETs (one of the bonding wires 580, ¶ 0027, “bonding wires 580 (e.g. bonded gold wires) that act as with distributed inductors” and ¶ 0028, “the distributed inductance is provided by microstripline sections 585”); and

a second distributed inductor connecting the drain regions of adjacent ones of the plurality of FETs (other instances of bond wires 585 which connect to the drain regions 560).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Buer et al. (US 5,966,520) in view of Trang et al. (US 2020/0343352 which has a filing date of April 24, 2019).


    PNG
    media_image8.png
    325
    339
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    327
    649
    media_image9.png
    Greyscale

Regarding claim 1, the prior art of Buer discloses in Figs. 4 and 5, provided above, a distributed inductance integrated field effect transistor (FET) structure, comprising: 

a plurality of FETs (the two 31 within 32 in fig. 5, which are the device of Fig. 4, the device of Fig. 4 will be interpreted to be the “FET”, where there are three FETs in Fig. 5), each FET comprising 

a plurality of source regions (looking to Fig. 4, a left side source region 41 and right side source region 41 are shown), 

a gate region having a plurality of gate fingers (45) extending from a gate bus bar (43), 

a drain region having a plurality of drain finger (portion of 42 that overlaps horizontally with the fingers 45 and source conductive regions 41) extending from a drain bus bar (portion of 42 that does not overlap horizontally with the fingers 45 and source conductive regions 41) between the plurality of gate fingers (noted portion of 42 between gate fingers 45), 

wherein the gate region controls current flow in a conductive channel between the drain region and source region (this is an inherent functional aspect of a generic field effect transistor, see Schmidt (US 2008/0061325) ¶ 0005, “A type of transistor, called the field effect transistor (FET), relies on the application of a voltage to a gate in order to control the conductivity or current flow of a “channel”.”  It is noted that the Schmidt reference is not relied upon for the prior art rejection, but is merely a showing the of the well known position in the art and the inherent nature of this limitation):

a first distributed inductor (see discussion of “distributed inductor” in the 112 second paragraph rejection where examiner explains the specific interpretation of the this feature, where merely any conductive wire that connects adjacent FET gate regions will satisfy this limitation, thus it can be seen in the schematic a wire connects each of the 32 in Fig. 5 to each other) connecting the gate regions of adjacent ones of the plurality of FETs (again, Fig. 5 shows three 32 with FET gates that are connected by a schematic wire); and

a second distributed inductor connecting the drain regions of adjacent ones of the plurality of FETs (Fig. 5 shows three 32 with FET drains that are connected by a schematic wire).

Although Buer discloses the first and second distributed inductors in schematic form, Buer does not explicitly disclose the physically execute physical structure of,
“a first distributed inductor connecting the gate regions of adjacent ones of the plurality of FETs; and
a second distributed inductor connecting the drain regions of adjacent ones of the plurality of FETs”.

    PNG
    media_image10.png
    377
    958
    media_image10.png
    Greyscale

Trang shows in Fig. 11, reproduced above, wherein gate finger segments (1110, ¶ 0114) with the equivalent of bus bar (1121_1, ¶ 0116) and a subsequent wire is the equivalent of the “distributed inductor” (1121_2, ¶ 0117) to connect plural bus bars (1121_2 connects plural 1121_1).  Trang shows this configuration of a “first distributed inductor” for the gate fingers, but this concept can be additionally applied to the drain finger and bus bar arrangement of Buer, in order to electrically connect plural drain bus bars so as to connect plural FETs in parallel connection orientation.  Alternatively, Fig. 10 shows the use of bond wires to connect to the bus bar of the gate (“GATE BOND PAD” connects to further devices by bond wire, ¶ 0012, “input bond wires 1020”) to an additional electrical connect by way of bond wires (1020).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“a first distributed inductor connecting the gate regions of adjacent ones of the plurality of FETs; and
a second distributed inductor connecting the drain regions of adjacent ones of the plurality of FETs”,

in the invention or system of Buer as taught by Trang, for the purpose of providing the practical implantation of the Buer schematic as one would do so in a modern integrated circuit’s multilevel metallization formation scheme to link plural bus bar regions for parallel FET electrical connection arrangement for use in a signal amplification setting.

Regarding claim 2, Buer et al. disclose the distributed inductance integrated field effect transistor (FET) structure according to claim 1, and Trang discloses in Fig. 10, wherein the first distributed inductor (1020) comprises a plurality of bonding wires (¶ 0112 discusses that the gate bond pad subsequently connects to an external further device by plural bond wires 1020).

Regarding claim 3, Buer et al. disclose the distributed inductance integrated field effect transistor (FET) structure according to claim 1, and Trang discloses in Fig. 10, wherein the second distributed inductor comprises a plurality of bonding wires (¶ 0112 discusses that the drain bond pad subsequently connects to an external further device by plural bond wires 1040).

Regarding claims 4 and 5, Buer et al. disclose the distributed inductance integrated field effect transistor (FET) structure according to claim 1, and however Buer and Trang in particular in Fig. 11 does not disclose that the noted “distributed inductor” is described as, “wherein the first distributed inductor comprises a plurality of microstripline sections”.  However, Trang discusses throughout the specification that the conductive elements of the gate and drain fingers of the disclosed devices are all on the order of micrometers, see ¶ 0135, 0136.  Thus, if the fingers (1110) which appear to be of roughly similar dimensions in Fig. 11, as that of the equivalent of the “distributed inductor” analog, then it would be obvious to one of ordinary skill in the art that the distributed inductor would be micrometer sized and shaped in a strip line, thus meeting a reasonable interpretation of the term.  Further, this rejection applies to claim 5, which similarly claims, “wherein the second distributed inductor comprises a plurality of microstripline sections”, but with respect to the drain region, and applying the rejection framework to the drain “distributed inductor” for the same reasons and motivations as they support diminutive devices needing electrical signal supply.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“wherein the first distributed inductor comprises a plurality of microstripline sections”,
“wherein the second distributed inductor comprises a plurality of microstripline sections”,

in the invention or system of Buer as taught by micrometer sized finger teaching of Trang, for the purpose of providing diminutive sized conductors that support a micrometer sized device to bring electrical signals to operate said device.

Regarding claim 6, Buer et al. disclose the distributed inductance integrated field effect transistor (FET) structure according to claim 1, wherein the plurality of FETs are integrated in parallel (Buer discloses that the devices of Fig. 4 and 5 are implemented in parallel, see col. 3, lines 40-44).

Regarding claim 7, Buer et al. disclose the distributed inductance integrated field effect transistor (FET) structure according to claim 1, and Buer shows in Fig. 4, wherein adjacent source regions are connected by an air bridge (left most and right most source regions ‘S’ connected by air bridge 44, col. 3, lines 34-36, “Source regions … coupled … by air bridges 44”).

Regarding claim 8-11, Buer et al. disclose the distributed inductance integrated field effect transistor (FET) structure according to claims 2-5, 
“wherein the bonding wires connect each said gate bus bar to a gate driver”,
“wherein the bonding wires connect each said drain bus bar to a drain driver”,
“wherein the microstripline sections connect each said gate bus bar to a gate driver”,
“wherein the microstripline sections connect each said drain bus bar to a drain driver”.

Essentially Buer et al. have been shown to provide the bonding wires to the gate bus bar and drain bus bar to external connection and the microstriplines to the gate bus bar and drain bus bar to external connections.  The term “gate driver” and “drain driver” are interpreted to mean an input signal to the gate and output signal from the drain.  Thus the signal entering Buer’s Fig. 5, shown below, “GATE” input electrical line is the “gate driver” signal and the electrical output line “DRAIN” is the “drain driver” signal.

    PNG
    media_image9.png
    327
    649
    media_image9.png
    Greyscale


Regarding claim 12, Buer et al. disclose the distributed inductance integrated field effect transistor (FET) structure according to claim 1, wherein adjacent source regions are connected by source ground vias (Buer discloses in Fig. 4, that sources ‘S’ are connected to ground by vias 48, col. 3, lines 34-36, “ FIG. 4 have drain region 42, gate region 43 and source regions 47. Source regions 47 are coupled to ground by air bridges 44, conductive regions 41 and vias 48”).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797. The examiner can normally be reached M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B Green can be reached on (571) 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893                                                                                                                                                                                                        



.